     Case 20-10919-amc           Doc 6 Filed 02/18/20 Entered 02/18/20 09:45:27                      Desc Order
                                    Requiring Documents Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 7
        Deborah A Speckman
                        Debtor(s)                      Bankruptcy No: 20−10919−amc

                                        ORDER


    AND NOW, this 18th day of February 2020 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

 1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline

               Atty Disclosure Statement due 02/28/2020
               Chapter 7 Statement of Your Current Monthly Income Form 122A−1 Due02/28/2020
               Schedules AB−J due 02/28/2020
               Statement of Financial Affairs due 02/28/2020
               Summary of Assets and Liabilities Form B106 due 02/28/2020
               Means Test Calculation form 122A−2 due 2/28/2020


  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                                      Ashely M. Chan
                                                               Judge , United States Bankruptcy Court
                                                                                                                    6
                                                                                                             Form 130
